DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/19 and 4/22/20 have been considered by the examiner and made of record in the application file.
Election/Restrictions
Applicant’s election without traverse of claims 1-9, 24 in the reply filed on 2/18/21 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An acquisition unit, a control unit in claim 1 and a notification unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al (US 2019/0357177) in view of Inokuchi et al (US 2020/0296738).
As to claim 1, Kuang et al teaches a communication apparatus (figure 21) comprising:
an acquisition unit (2123) that acquires, from another apparatus, information regarding a state of communication through a resource pool allocated to wireless links between at least part of relay communication apparatuses, which are movable, and a remote communication apparatus (paragraphs 196-211); and
a control unit (2124) that individually controls allocation of the resource pool to each of the wireless links between each of relay communication apparatuses and the remote communication apparatus associated with the relay communication apparatus on a basis of the acquired information (paragraphs 196-211, the eNB finds DRX configuration information of the remote UE based on the UE ID, and reads the 
Kuang et al fails to teach the plurality of relay communication apparatus.  Inokuchi et al teaches the plurality of relay communication apparatus (paragraph 48).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Inokuchi et al into the system of Kuang et al in order to control device-to-device communication.
As to claim 2, Kuang et al teaches the communication apparatus according to claim 1, wherein the information acquired from the other apparatus includes information according to a measurement result of a predetermined state regarding the wireless link (paragraphs 126, 212).
As to claim 3, Kuang et al teaches the communication apparatus according to claim 2, wherein the information according to the measurement result includes information regarding influence of wireless signals between a plurality of the sub-resource pools that are allocated to the wireless links and that are adjacent to each other in a frequency direction (paragraphs 273-275).
As to claim 4, Inokuchi et al teaches the communication apparatus according to claim 1, wherein the information is notified on a basis of predetermined signaling (paragraph 54, the base station 3 notifies a sidelink transmission terminal (i.e., the remote UE 1 in this example) of a radio resource pool (i.e., PSSCH subframe pool and resource block pool) that is 
As to claim 8, Inokuchi et al teaches the communication apparatus according to claim 1, wherein the other apparatus is the relay communication apparatus or the remote communication apparatus (figure 1, 1A-1D, 2A-2D).
As to claim 9, Inokuchi et al teaches the communication apparatus according to claim 1, wherein the other apparatus is another relay communication apparatus different from the relay communication apparatus or another remote communication apparatus different from the remote communication apparatus  (figure 1, 1A-1D, 2A-2D).
As to claim 24, the claim is a method claim of claim 1; therefore, the claim is interpreted and rejected as set forth as claim 1.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al (US 2019/0357177) and Inokuchi et al (US 2020/0296738) in view of Zhu et al (US 2017/0325267).
As to claim 5, Kuang et al teaches the communication apparatus according claim 1, Kuang et al fails to teach further comprising: a notification unit that notifies the other information of second information according to setting regarding acquisition of first information that is the information.  Inokuchi et al teaches a notification unit that notifies the other information of second information according to setting regarding acquisition of first information that is the information (figure 5, element 502 and paragraph 299).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Zhu et al into the system of prior arts in order to provide a random access resource. 

As to claim 7, Kuang et al teaches the communication apparatus according to claim 5, wherein the second information includes information regarding at least one of the resource pool or at least part of sub-resource pools included in the resource pool as an acquisition target of the first information (paragraphs 106, 122).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	March 30, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642